Martin, J.
delivered the opinion of the court. I. The consignee of goods has, in our opinion, such interest in them as authorises him to sue for them, if they be withheld in whole or in part, or if they be injured. In the latter case there is a failure on the delivery, according to the bill of lading.
II. We think that any misconduct of the counsel or of the jury, especially of the kind complained of, ought be taken advantage of by a motion for a new trial: otherwise, in a case like the present, it will be presumed that the formula was given with the knowlege and consent of the other party: the only evidence of the fact being *620the presence of the formula, among the papers of the suit, in the handwriting of the counsel.
III. We are of opinion that the court erred in allowing interest upon the sum awarded in damages by the jury, from the date of the petition.
IV. The rule said to have been taken by the jury to assess the damages, we could not consider as an improper one. If they believed that at the time goods imported into this country from England were worth costs and charges, they acted correctly, and nothing appears to induce us to think that the case required a resort to any other rule: but if it were otherwise the remedy was by a motion for a new trial.
It is ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed: and it is ordered that there be judgment for the plaintiff for the sum of 4261 dollars 91 cents, awarded by the jury and costs: and that the plaintiff and appellee pay the cost of this appeal.